DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. Applicant has amended the claims to better clarify the spring clip arrangement as best shown in Figure 15. Specifically, the new limitations relate to the outer surfaces of the first or second housings having alignment datums that correspond to the spring clips and being “coincident”.
Applicant argues the prior art of Simmons fails to disclose these alignment datums and contact point with said spring clip. Examiner respectfully disagrees. At the very least, the spring clip disclosed by Simmons has flanged portions that are coincident with recessed portions (best shown in figures 2A-2D. The claims are not specific as to how these datums are coincident. Applicant’s figure 15 depicts a “hook”-type engagement and Examiner suggests amendment to clarify the engagement structure.
Examiner further suggests amendment to clarify the spring clip creates a circular shaped gap between the spring and the housing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5-8, and 10-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2014/0133823 to Simmons et al.
Simmons discloses in figures 2 and 7, an optical alignment system comprising: 
a first housing (610) comprising: 
an inner surface defining an interior volume (interior where 680 inserts); 
an outer surface (outer surface as shown in figure 7); 
said first housing configured to mount at least one first optical component (fiber within); 
a second housing (insert 680) comprising: 
an inner surface defining an interior volume (interior portion where relief boot 682 is inserted); 
an outer surface (outer surface of orifice plate, also shown in reference incorporated by Simmons, US 7738759 figure 3); 
said second housing configured to mount at least one second optical component (fiber extension or fanout of figure 8); and, 
an indirect alignment component (housing circumference surface where the orifice is inserted); 
at least one of the outer surfaces of the first or second housings having alignment datums (figures 2A-2D); 
said alignment datums being at preselected locations (these are manufactured at a predetermined casting) of at least one of the outer surfaces of the first or second housings;
said indirect alignment component configured to align said first housing (when connected, it is configured to align); 
said indirect alignment component configured to align said second housing (when connected, it is configured to align); 
said indirect alignment component configured to provide alignment between said first housing and said second housing; wherein said indirect alignment component comprises one of a spring clip (660; figure 7); 
coincident contact points of said spring clip with the first or second housing being alignment datums (paragraph 63 details mating surfaces of the clip; no further language defines “coincident”).
It is noted that as currently claimed, most optical adapters in the art read upon all recited limitations.
As to claim 5, as broadly interpreted, the spring is a mechanism. 
As to claims 6, 10 and 14, when assembled, the connector adapter (600) provides tip and tilt alignment as it does not move in any axis.
As to claim 7, the spring clip expands outward to install and is then biased against the surfaces of the connector (610) to accept the housing of said connector.
As to claims 11-12, the internal component of Simmons is an optical fiber or waveguide.
Independent claim 8 differs from claim 1 in that multiple indirect alignment systems are claimed. It is noted that no specific structure is claimed for this system. As broadly interpreted, the general shape of the surfaces of Simmons is one indirect alignment system, and the threads, cutout shapes or various other indentation shapes could be interpreted as a second indirect alignment system.

	Newly added claims 16-18 relate to indentations (disclosed in figures 2A-2D) on an outer surface of either a first or second housing to provide tip and tilt alignment (again, once assembled, tip and tilt would not change for the entire device and all components secured by the spring clip would not move).
	As noted in the response to arguments above, examiner suggests amendment to clarify the gap between the spring and housing as well as the manner in which the spring is “coincident” with the datum portions as best shown in Figure 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883